DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed August 10, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.


Response to Arguments
Applicant’s arguments filed August 10, 2021 regarding rejection of claims 1-7 and 9-13 under 35 U.S.C 101 has been fully considered but is not persuasive.
Applicants argue in substance:
Regarding claims 1-7 and 9-13 the applicants submit that submit that the steps are being performed are directed to statutory subject matter with significantly more and include the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101.

Therefore, the 35 U.S.C 101 rejection of claims 1-7 and 9-13 are maintained.

Applicant's arguments filed August 10, 2021 regarding the rejection of claims 1-7 and 9-13 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Status of Claims
Claim 1-7 and 9-13 are pending, of which claims 1, 5, and 10 are in independent form. Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 5, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of receiving, searching, and comparing data to determine a longest match string of data. 
The limitation of searching sliding window data, searching dynamic dictionary data, determining data string match lengths, and comparing data as recited, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim elements precludes the steps from practically being performed in the mind. 
For example, the limitations directed toward searching, determining, and comparing are all directed toward a mental process that can take place with the aid of pen and paper. 
Similarly, the limitation of implementing a size of each corresponding sliding window data structure being  based upon corresponding match length, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations assigning executing searches determining data and comparing data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 


Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of receiving input data and determining a plurality of string match lengths, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with concurrently performing search of corresponding sliding window data structure that has a corresponding hash chain are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani (US 2016/0188668) (hereinafter Sharangpani in view of Kataoka et al. (US 2018/0285443) (hereinafter Kataoka). 
Regarding claim 1, Sharangpani teaches a method comprising receiving input data comprising an input data string (see para [0022], discloses consuming (receiving) a fresh string from a block of data from an input data stream); executing a string match search over a sliding window of previous data to determine a sliding window input match data, which is the longest string of input data that matches data contained in the sliding window (see para [0022], discloses performing a search of strings in a sliding window to determine maximal string matching (longest string matching) between the fresh string and backward reference to an original string contained in a dictionary); executing a dictionary search over a dynamic dictionary data structure that is separate from the sliding window data structure to determine a dynamic dictionary reference data, which is the longest string of input data contained as a reference in the dynamic dictionary data structure (see para [0022], para [0029-0030], discloses iterative scanning of a temporary bookkeeping structure containing a dictionary to determine maximal string matching of a backward reference in a duplicate fresh string); comparing a length of the sliding window input match data and that of the dynamic dictionary reference data (see para [0022], para [0030], discloses comparing lengths of duplicate string and backward reference as window size increases, distance to duplicate string increases, thus only longer strings are searched for duplication).

Kataoka teaches creating an entry for the sliding window input match data in the dynamic dictionary data structure but only if the sliding window input match data is greater than the dynamic dictionary reference data (see Fig. 1, Figs. 7-8B, para [0047-0048], discloses registering (creating an entry) longest matching word string of sliding window in the dynamic dictionary if that longest matching word string is not already registered in the dynamic dictionary).
Sharangpani/Kataoka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sharangpani to create an entry in dictionary referencing input data string of sliding window from disclosure of Kataoka. The motivation to combine these arts is disclosed by Kataoka as “efficiently perform the longest match search of a character string or a word string in encoding” (para [0029]) and creating an entry in dictionary referencing input data string of sliding window is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 2, Sharangpani/Kataoka teaches a method of claim 1.     
Sharangpani does not explicitly teach wherein the sliding window is one of a plurality of sliding windows, each of the plurality of sliding windows having a corresponding match length.
see Figs. 1-2, para [0025], discloses sliding windows corresponding to match lengths in position within sliding window).

Regarding claim 3, Sharangpani/Kataoka teaches a method of claim 1.
Sharangpani does not explicitly teach wherein a smallest data string match length is two bytes.
Kataoka teaches wherein a smallest data string match length is two bytes (see Fig. 5, para [0053], discloses smallest matching string length of two bytes).

Regarding claim 4, Sharangpani/Kataoka teaches a method of claim 1.
Sharangpani does not explicitly teach wherein each of the corresponding match length has hash function based upon the match length.
Kataoka teaches wherein each of the corresponding match length has hash function based upon the match length (see para [0023], discloses hash table generated for longest matching length).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2018/0285443) (hereinafter Kataoka) in view of Gopal et al. (US 2018/0152202) (hereinafter Gopal).
Regarding claim 5, Kataoka teaches a method comprising determining a plurality of data string match lengths (see Fig. 2, para [0023, 0025], discloses determining data string match lengths); implementing a corresponding sliding window data structure for each of the data string match lengths, a size of each of the corresponding sliding window data structure being based upon the corresponding match length (see Figs. 1-2, Figs. 8A-B, para [0023, 0025], para [0036], discloses match searching of word sting including current word string and next word string, each sliding window corresponding to a data position match length). 
Kataoka does not explicitly teach executing either sequentially or in parallel a search of each of the plurality of sliding window data structures; and selecting the longest data string match. 
Gopal teaches executing either sequentially or in parallel a search of each of the plurality of sliding window data structures; and selecting the longest data string match (see Fig. 14, para [0064], discloses searching in parallel for matches to input data in sliding history window and selecting match with largest (longest) length).
Kataoka/Gopal are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kataoka to search sliding windows in parallel from disclosure of Gopal. The motivation to combine these arts is disclosed by Gopal as “provide improved compression ratio performance” (para [0051]) and searching sliding windows in parallel is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 6, Kataoka/Gopal teaches a method of claim 5.
Kataoka further teaches wherein a smallest data string match length is two bytes (see Fig. 5, para [0053], discloses smallest matching string length of two bytes).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2018/0285443) (hereinafter Kataoka) in view of  Gopal as applied to claim 5, and in further view of Ogasawara et al. (US 2015/0280736) (hereinafter Ogasawara).
Regarding claim 7, Diamant/Gopal teach a method of claim 5.
Kataoka/Gopal does not explicitly teach each of the sliding windows has a corresponding hash chain.
Ogasawara teaches each of the sliding windows has a corresponding hash chain (see Fig. 4, para [0024], para [0098], discloses sliding windows corresponding to respective bucket chain (hash chain) using entries registered by hash function using four bytes and hash function using three bytes).
Kataoka/Gopal/Ogasawara are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kataoka/Gopal to include corresponding hash chain from disclosure of Ogasawara. The motivation to combine these arts is disclosed by Ogasawara as “Improving the Speed of LZ77 Compression by Hashing” (para [0017]) and including corresponding hash chain is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over of Sharangpani (US 2016/0188668) (hereinafter Sharangpani) in view of Kataoka et al. (US 2018/0285443) (hereinafter Kataoka).
Regarding claim 10, Sharangpani teaches a product comprising receive input data comprising an input data string (see para [0287], discloses medium, para [0022], discloses consuming (receiving) a fresh string from a block of data from an input data stream); execute a dictionary search over a dynamic dictionary data structure to determine a longest input data string contained as a reference in the dynamic dictionary data structure (see para [0022], para [0030], discloses iterative scanning of a temporary bookkeeping structure containing a dictionary to determine maximal string matching of a backward reference in a duplicate fresh string); compare the length of the longest input data string matching data contained in each sliding window data structure with the length of the longest input data string contained as a reference in the dynamic dictionary data structure (see para [0022], para [0030], discloses comparing lengths of duplicate string and backward reference as window size increases, distance to duplicate string increases, thus only longer strings are searched for duplication).
Sharangpani does not explicitly teach search each of a plurality of sliding windows data structures to locate a longest input data string match, each of the plurality of sliding windows data structures having a sliding window size corresponding to one of a plurality of data string match lengths; create an entry referencing the input data string in the dynamic dictionary data structure only if the longest input data string matching data contained in each sliding window data structure is greater than the longest input data string contained as a reference in the dynamic dictionary.
see Figs. 1-2, Figs. 8A-B, para [0023, 0025], para [0036], discloses match searching of word sting including current word string and next word string, each sliding window corresponding to a data position match length); create an entry referencing the input data string in the dynamic dictionary data structure only if the longest input data string matching data contained in each sliding window data structure is greater than the longest input data string contained as a reference in the dynamic dictionary (see Fig. 1, Figs. 7-8B, para [0047-0048], discloses registering (creating an entry) longest matching word string of sliding window in the dynamic dictionary if that longest matching word string is not already registered in the dynamic dictionary).
Sharangpani/Kataoka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sharangpani to create an entry in dictionary referencing input data string of sliding window from disclosure of Kataoka. The motivation to combine these arts is disclosed by Kataoka as “efficiently perform the longest match search of a character string or a word string in encoding” (para [0029]) and creating an entry in dictionary referencing input data string of sliding window is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Regarding claims 11, Sharangpani/Kataoka teaches a product of claim 10.
Sharangpani does not explicitly teach a plurality of processors, each processor adapted to concurrently performing a search of a corresponding sliding window data structure.
Kataoka teaches a plurality of processors, each processor adapted to concurrently performing a search of a corresponding sliding window data structure (see Fig. 1, para [0023-0024], discloses searching multiple sliding windows and generating a hash table).

Regarding claim 12, Sharangpani/Kataoka teaches a product of claim 10.
Sharangpani does not explicitly teach wherein a smallest data string match length is two bytes.
Kataoka teaches wherein a smallest data string match length is two bytes (see Fig. 5, para [0053], discloses smallest matching string length of two bytes).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani in view of Kataoka as applied to claim 10, and in further view of  Ogasawara et al. (US 2015/0280736) (hereinafter Ogasawara).
Regarding claim 13, Sharangpani/Kataoka teaches a product of claim 10.
Sharangpani/Kataoka does not explicitly teach each of the sliding windows has a corresponding hash chain.
Ogasawara teaches each of the sliding windows has a corresponding hash chain (see Fig. 4, para [0024], para [0098], discloses sliding windows corresponding to respective bucket chain (hash chain) using entries registered by hash function using four bytes and hash function using three bytes).
Sharangpani/Kataoka/Ogasawara are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sharangpani/Kataoka to include corresponding hash chain from disclosure of Ogasawara. The motivation to combine these arts is disclosed by Ogasawara as “Improving the Speed of LZ77 Compression by Hashing” (para [0017]) and including corresponding hash chain is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Gopal as applied to claim 5, and in further view of Sharangpani (US 2016/0188668) (hereinafter Sharangpani).
Regarding claim 9, Kataoka/Gopal teaches a method of claim 5 
see Figs. 1-2, para [0033], discloses receiving input data from text data); creating an entry referencing the input data string in the dynamic dictionary data structure only if the longest string of input data matching data contained in each sliding window data structure is greater than the longest string of input data contained as a reference in the dynamic dictionary data structure (see Fig. 1, Figs. 7-8B, para [0047-0048], discloses registering (creating an entry) longest matching word string of sliding window in the dynamic dictionary if that longest matching word string is not already registered in the dynamic dictionary).
Kataoka/Gopal does not explicitly teach performing a string match search over each sliding window data structure of previous data to determine a longest string of input data matching data contained in each sliding window data structure; performing a dictionary search over the dynamic dictionary data structure to determine a longest string of input data contained as a reference in the dynamic dictionary data structure; comparing the length of the longest string of input data matching data contained in each sliding window data structure with the length of the longest string of input data contained as a reference in the dynamic dictionary data structure.
Sharangpani teaches performing a string match search over each sliding window data structure of previous data to determine a longest string of input data matching data contained in each sliding window data structure (see para [0022], discloses performing a search of strings in a sliding window to determine maximal string matching (longest string matching) between the fresh string and backward reference to an original string contained in a dictionary); performing a dictionary search over the dynamic dictionary data structure to determine a longest string of input data contained as a reference in the dynamic dictionary data structure (see para [0022], para [0030], discloses iterative scanning of a temporary bookkeeping structure containing a dictionary to determine maximal string matching of a backward reference in a duplicate fresh string); comparing the length of the longest string of input data matching data contained in each sliding window data structure with the length of the longest string of input data contained as a reference in the dynamic dictionary data structure (see para [0022], para [0030], discloses comparing lengths of duplicate string and backward reference as window size increases, distance to duplicate string increases, thus only longer strings are searched for duplication).
Kataoka/Gopal/Sharangpani are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kataoka/Gopal to compare lengths of longest string in sliding windows from disclosure of Sharangpani. The motivation to combine these arts is disclosed by Sharangpani as “motivates the increased use of lossless data reduction or compression techniques to compact the data so that it can be stored at reduced cost, and likewise processed and communicated efficiently” (para [0019]) and comparing lengths of longest string in sliding windows is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159